UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
ROBERT MARGOLIES,
                                    Plaintiff,                               COMPLAINT
                  -against-
                                                                             Case No.:
JEN RUDOLPH a/k/a JENNIFER RUDOLPH
and THE ACTOR’S GREEN ROOM LLC,                                              JURY TRIAL DEMANDED
                                    Defendants.
-------------------------------------------------------------------------X

Plaintiff, by his attorneys, SCOTT WAGNER AND ASSOCIATES, P.A., upon information and

belief, as and for his Complaint, respectfully alleges as follows:

                                   THE NATURE OF THE ACTION

    1. This action is brought by Plaintiff to recover, inter alia, damages caused by the Defendants’

        libelous communication of knowingly false statements in a publicly accessible, shared post

        on their Facebook page, to the parties’ professional colleagues in the media industry.

    2. The wholly unsubstantiated allegations published on said page, particularly with regard to

        allegations about Plaintiff, contained numerous false statements alleging sexual

        misconduct on the part of the Plaintiff.

    3. The Defendants published defamatory allegations without corroborating evidence or a

        means of assessing the credibility of the claimants. The post contained false information

        and unsubstantiated allegations, including untrue statements alleging Plaintiff engaged in

        sexual misconduct, namely sexual harassment and assault.

    4. The inflammatory false statements published in the post were abusive, intentionally

        misleading as well as damning to the Plaintiff’s reputation and good name.




                                                   Page 1 of 15
5. The post was shared on a Facebook page with over 13,000 members of the parties’ shared

    profession, the media industry to intentionally harm Plaintiff’s reputation and further cause

    harm to Plaintiff’s career.

6. Plaintiff is a private citizen who is neither a politician nor a celebrity.

7. The Defendants’ actions were malicious in nature, taken solely to damage Plaintiff’s

    reputation and career.

                              JURISDICTION AND VENUE

8. This Court has diversity and supplemental jurisdiction pursuant to 28 U.S.C. §1332

    because Plaintiff and Defendants are citizens of different states and the amount in

    controversy exceeds $75,000, exclusive of costs and interest.

9. This Court has personal jurisdiction over Defendants on the grounds that Defendant JEN

    RUDOLPH resides within the Eastern District of New York.

10. Venue for this action properly lies in this district pursuant to 28 U.S.C. §1391 because a

    substantial part of the events or omissions giving rise to the claim occurred in this judicial

    district and Defendant JEN RUDOLPH resides in this judicial district.

                                          PARTIES

11. Plaintiff ROBERT MARGOLIES (hereinafter referred to as “Plaintiff”) is a resident of the

    State of California.

12. Upon information and belief, Defendant JEN RUDOLPH (hereinafter referred to as

    “RUDOLPH”) is a resident of Kings County, New York.

13. Upon information and belief, Defendant THE ACTOR’S GREEN ROOM LLC

    (hereinafter referred to as “AGR”) is a domestic corporation organized under and exiting




                                          Page 2 of 15
   by virtue of the laws of the State of New York. (A copy of a printout from the New York

   Department of State website is attached herewith as Exhibit A

                FACTS RELEVANT TO ALL CAUSES OF ACTION

14. Plaintiff is a film producer, director and acting coach living in Los Angeles, California.

15. Defendant RUDOLPH is a casting director and acting coach who resides in New York,

   New York. She is the Founder and CEO of AGR which is a company that connects various

   people in the entertainment industry and provides various services.

16. AGR maintains a Facebook page called “The Green Lounge” (hereinafter referred to as

   “GL”) which currently has over 14,000 members.

17. According to its Facebook page, “AGR and The Green Lounge Facebook group is a place

   where actors from all over the world can come to realize their dreams in community. We

   provide education, connection, and individual/industry support for all of our members. The

   group is dedicated to helping all its members reach optimal and equitable outcomes in their

   careers.” (A printout of the Facebook page is attached herewith as Exhibit B).

18. The Green Lounge Facebook page and community provide for a set of Group Rules,

   established by the Administrator (Defendant RUDOLPH) governing conduct and

   interactions amongst its community members. To join and participate in the Group,

   members agree that “[b]y being a member of The Green Lounge, [they] agree to honor the

   below rules. Failure to comply may result in expulsion.” (Emphasis added). The Rules

   include a “Zero Tolerance Policy,” which indicates, “We have a ZERO TOLERANCE

   POLICY for sexual misconduct, harassment of any kind, defamation and insults

   surrounding race, religion, sexual orientation, gender or identity. Any violations must be

   flagged and reported and can result in expulsion.” (See Exhibit B).




                                         Page 3 of 15
19. The rules also state        “To maintain a safe, supportive, and inclusive environment

   solicitations of outside services/promotions, racial slurs, micro-aggressions, inappropriate

   sexual content, harassment of any kind, demeaning or defaming any member of this group

   is prohibited and will result in expulsion from the group.” (See Exhibit B).

20. There is a section titled “Respectful and Professional conduct” which states, “We

   encourage all types of conversations and foster an open, receptive atmosphere. With that,

   name calling, vitriol, mocking, and shitposting is strictly prohibited.” (See Exhibit B).

21. On or about January 15, 2018, Plaintiff joined the GL Group community, participating in

   social and professional interactions and forming and maintaining connections with clients

   and potential clients. Indeed, Plaintiff had previously been referred many clients by and

   through the Facebook GL group page for AGR and also by word of mouth through GL

   group members. These clients include but are not limited to Lydia Fiore and Natalie Roy,

   who is herself affiliated with AGR and GL.

22. As of June 2, 2020, Plaintiff was currently involved with active business deals and had

   entered into contracts with several members of the GL Group community to provide

   services to them and/or their business partners or entities affiliated with them.

23. The above referenced clients produced revenues in the amount of a minimum of $100,000

   per year with residual business profits that were expected.

24. Over the past 2+ years, Plaintiff received on average ten (10) clients per month from AGR

   and through his participation as a member of the GL Group Facebook page community.

   Plaintiff also gained additional business and professional referrals therefrom in an amount

   subject to proof at trial.




                                          Page 4 of 15
25. Defendant RUDOLPH was aware that Plaintiff formed connections and received client

   referrals via his membership and participation in the GL community Group and its

   Facebook page. Specifically, Defendant has known that Plaintiff has formed and

   maintained professional relationships with at least 100+ other GL community members,

   including but not limited to Lydia Fiore and Natalie Roy, and that each of them were

   already clients or were exploring becoming clients of Plaintiff.

26. As of early June 2020, Plaintiff had enjoyed a stellar professional reputation, both in the

   GL community group and in the entertainment business community generally.

27. On or about June 3, 2020, Defendant RUDOLPH published a statement on the GL page to

   its more than 13,000 members (at that time) of the GL community Group, falsely indicating

   that Plaintiff had violated the Group rules by engaging in sexual misconduct and later

   communicating that Plaintiff had thus been removed from the Group as a result.

28. Among other statements published to the GL community Group and its 13,000+ members,

   by Defendant RUDOLPH concerning Plaintiff, she posted: “Over the past week, several

   women have bravely come forward, putting themselves on the line, to report that members

   of this community – [NAME REDACTED] and Rob Margolies – crossed the line and

   caused them harm. I believe these women. I will always believe women and anyone who

   speaks up about sexual harassment, assault, and other abuses of power. These men have

   both been permanently removed from this group and will no longer be permitted to

   participate in any AGR activities, classes, events, or meetups. I realize that this action, and

   this statement has come far too late. For that and so much more I am deeply sorry.” (A

   printout of said post is attached herewith as Exhibit C).

29. Defendant RUDOLPH banned Plaintiff from the Facebook GL Group, which was a source




                                         Page 5 of 15
   of business for Plaintiff and indicated to the entire GL Group community that, “[t]he second

   person I am aware of now has been removed,” indicating that Plaintiff was also a

   perpetrator and/or predator who had engaged in inappropriate, sexual misconduct in the

   course of professional interactions with actresses and based on such behavior should no

   longer have access to participate in the Group, thus ostracizing Plaintiff from his

   professional contacts and colleagues. (A printout of said post is attached herewith as

   Exhibit D).

30. Upon information and belief, Defendant RUDOLPH took this step to ban Plaintiff without

   conducting any investigation to determine if he had actually done anything that could be

   in violation of the ‘zero tolerance policy’ and without providing Plaintiff with any

   opportunity to address any purported allegations. By doing so, Defendant RUDOLPH

   conveyed and communicated to the entire GL Group community that a determination had

   been made finding Plaintiff to have committed misconduct in violation of the zero tolerance

   policy, despite the fact that no finding had been made. Rather, Defendant RUDOLPH

   merely concluded that she “will always believe women and anyone who speaks up about

   sexual harassment, assault, and other abuses of power,” thus concluding and pronouncing

   to the entire GL community of Plaintiff’s peers and business associates that Plaintiff had

   engaged in sexual harassment, assault, and/or other abuses of power. (See Exhibit C)

31. Defendants’ conduct, by making and disclosing statements indicating that he was a

   predator and/or had engaged in sexually harassing behavior in the course of a professional

   interaction, and by endorsing and adopting those accusations as her own by removing

   Plaintiff from the GL Group community, was a substantial factor in causing Plaintiff’s

   harm.




                                       Page 6 of 15
32. Since the Defendants made the defamatory and false post about the Plaintiff, he has

   received no referrals via the GL Group and has lost business opportunities and existing

   projects. All of Plaintiff’s financial and business interests have been directly damaged,

   because of Defendants’ false allegations against the Plaintiff.


                     AS AND FOR A FIRST CAUSE OF ACTION
                         (Defamation of Character by Libel)
33. Plaintiff repeats and realleges the foregoing paragraphs as if fully stated herein.

34. Defendants knowingly published the aforementioned false statements about Plaintiff by

   maliciously publishing the written defamatory post which contained false, unsubstantiated

   allegations alleging Plaintiff engaged in sexual misconduct, namely sexual harassment and

   assault to a member of the parties’ industry.

35. Defendants published this defamatory information without privilege or authorization.

36. Defendants published the false statements about Plaintiff, described here, with malice as

   they knew the statements were false as pertaining to Plaintiff.

37. Defendants also published the statements with a reckless disregard for the truth of the

   unsubstantiated allegations.

38. Defendant made these offensive, false disclosures without any investigation or neutral

   determination as to whether Plaintiff had actually engaged in any impropriety, rendering

   Plaintiff guilty in the eyes of the GL community without any chance to defend himself or

   clear his name, merely because Defendant claimed that she would always believe any

   woman, but without even revealing what purportedly had been alleged concerning Plaintiff

   or by whom.

39. Defendant further disclosed that, as a result of these purported transgressions – which

   violate the GL ‘zero tolerance policy’ – Plaintiff had been removed from the GL Group.

40. Defendants’ false publications achieved their desired effect of exposing Plaintiff to

   contempt, aversion and vitriol.



                                         Page 7 of 15
41. Plaintiff's personal and professional reputations were damaged as the result of Defendants'

   defamatory statements.

42. Plaintiff suffered economic damages as the result of Defendants' defamatory statements

   including, but not limited to, loss of employment opportunities and diminished ability to

   market and publicize his work or otherwise earn profit from his works.

43. Plaintiff suffered emotional pain and suffering as the result of Defendants' defamatory

   statements.

44. Plaintiff is entitled to per se damages because the defamatory statements made by

   Defendant were inherently harmful, in that they addressed sexual morality and

   professionalism.

45. Plaintiff is further entitled to Actual Damages, Compensatory Damages, and Punitive

   Damages for Defendants' malicious, defamatory conduct, as Plaintiff has been damaged in

   an amount to be determined at trial.


                   AS AND FOR A SECOND CAUSE OF ACTION
                    (Intentional Infliction of Emotional Distress)

46. Plaintiff repeats and realleges the foregoing paragraphs as if fully stated herein.

47. Based on the foregoing facts and circumstances, Defendants intentionally defamed

   Plaintiff and intentionally inflicted emotional harm by publishing the unsubstantiated

   allegations about Plaintiff.

48. In publishing the post with the intent to inflict said emotional harm, Defendants were

   condoning publication of inflammatory, unsubstantiated allegations and permitting the

   publication of false information about plaintiff with actual knowledge of the falsity, and a

   deliberate indifference to and an apparent approval of the publication of the false

   allegations about Plaintiff, with the consequence that Plaintiff has been effectively

   blackballed, with a ruined reputation, and denied well-earned economic opportunities,


                                          Page 8 of 15
   thereby undermining and detracting from Plaintiff's well-being and livelihood.

49. The above actions and inactions by Defendants were so outrageous and utterly intolerable

   that they caused mental anguish and severe psychological and emotional distress to

   Plaintiff, as well as physical harm, financial loss, humiliation, loss of reputation and other

   damages.

50. As a direct and proximate result of the above conduct, Plaintiff sustained tremendous

   damages, including, without limitation, emotional distress, loss of career opportunities,

   other economic injuries, and other direct and consequential damages.

51. As a result of the foregoing, Plaintiff is entitled to damages in an amount to be determined

   at trial, plus prejudgment interest, attorneys' fees, expenses, costs and disbursements.


                    AS AND FOR A THIRD CAUSE OF ACTION
                     (Negligent Infliction of Emotional Distress)

52. Plaintiff repeats and realleges the foregoing paragraphs as if fully stated herein.

53. Based on the foregoing facts and circumstances, Defendants defamed Plaintiff and

   negligently inflicted emotional harm by creating the post and publishing the

   unsubstantiated allegations about Plaintiff.

54. In publishing the post with a blatant disregard for the truth of the allegations and blatant

   disregard for the emotional harm caused, Defendants were condoning publication of

   inflammatory, unsubstantiated allegations and permitting the publication of false

   information about plaintiff with actual knowledge of the falsity, and a deliberate

   indifference to and an apparent approval of the publication of the false allegations about

   Plaintiff. Defendants knew or should have known their outrageous conduct would result in

   the consequence that Plaintiff has been effectively blackballed, with a ruined reputation,




                                         Page 9 of 15
   and been denied well-earned economic opportunities, thereby undermining and detracting

   from Plaintiff's well-being and livelihood.

55. The above actions and inactions by Defendants were so outrageous and utterly intolerable

   that they knew or should have known they would cause the mental anguish and severe

   psychological and emotional distress suffered by Plaintiff, as well as physical harm,

   financial loss, humiliation, loss of reputation and other damages.

56. As a direct and proximate result of the above conduct, Plaintiff sustained tremendous

   damages, including, without limitation, emotional distress, loss of career opportunities,

   other economic injuries and other direct and consequential damages.

57. As a result of the foregoing, Plaintiff is entitled to damages in an amount to be determined

   at trial, plus prejudgment interest, attorneys' fees, expenses, costs and disbursements.


                   AS AND FOR A FOURTH CAUSE OF ACTION
                  (Tortious Interference with Contractual Relations)

58. Plaintiff re-alleges and incorporates herein by reference all prior paragraphs of this

   Complaint with the same force and to the same effect as though set forth at length herein.

59. Plaintiff was engaged in contractual relationships with One on One NYC and Next Level

   Studios LA to teach acting classes to groups of 20 students on a bi-monthly basis.

60. These aforementioned business relationships and deals involved Plaintiff and other

   members of the GL Group community, who have been familiar with Plaintiff via

   professional networking occurring via the GL Group community.

61. As such, Defendants were aware that Plaintiff and One on One NYC and Next Level

   Studios LA were engaged in business deals and were involved in contractual relationships.

62. Defendants’ conduct, in banishing Plaintiff from the GL Group community, labeling




                                        Page 10 of 15
   Plaintiff as someone who was in violation of the GL Zero Tolerance Policy, and ratifying

   statements that Plaintiff had engaged in predatory and/or harassing and/or offensive

   conduct that was viewed as harmful to female members of the GL Group community and/or

   crossing the line of propriety, disrupted the contractual relationships between Plaintiff and

   One on One NYC and Next Level Studios LA, in that these third parties were no longer

   willing to continue the business dealings with Plaintiff, given the unsubstantiated, false and

   defamatory allegations made by the Defendants against the Plaintiff. Thus, performance of

   the contracts with these third parties was prevented.

63. Defendants intended to disrupt the contractual relationships between Plaintiff and One on

   One NYC and Next Level Studios LA or knew that disruption of the performance of these

   contracts was substantially certain to result, or was certain to result, based on Defendants’

   conduct.

64. Plaintiff was substantially and significantly harmed, in an amount to be proven at trial,

   because these contracts and business deals with One on One NYC and Next Level Studios

   LA were cancelled and/or could not be performed, depriving Plaintiff of the benefits to

   which he would have been entitled under those contracts.

65. Defendants’ conduct was a substantial factor in causing this economic harm to Plaintiff.

66. As a result of the foregoing, Plaintiff is entitled to damages in an amount to be determined

   at trial, plus prejudgment interest, attorneys' fees, expenses, costs and disbursements.


                    AS AND FOR A FIFTH CAUSE OF ACTION
                             (Injurious Falsehood)

67. Plaintiff re-alleges and incorporates herein by reference all prior paragraphs of this

   Complaint with the same force and to the same effect as though set forth at length herein.




                                        Page 11 of 15
68. Defendants knowingly and maliciously published the aforementioned false statements

   about Plaintiff with the intent to harm him.

69. Defendants also published the statements recklessly and without regard to the

   consequences the Plaintiff would suffer due to them publishing the malicious, false and

   unsubstantiated post and a reasonably prudent person would or should have anticipated that

   damage to the Plaintiff would naturally flow therefrom.

70. Specifically, the Defendants, on their Facebook page posted the following statement:

   “Over the past week, several women have bravely come forward, putting themselves on
   the line, to report that members of this community – [NAME REDACTED] and Rob
   Margolies – crossed the line and caused them harm. I believe these women. I will always
   believe women and anyone who speaks up about sexual harassment, assault, and other
   abuses of power. These men have both been permanently removed from this group and
   will no longer be permitted to participate in any AGR activities, classes, events, or meetups.
   I realize that this action, and this statement has come far too late. For that and so much
   more I am deeply sorry.” (See Exhibit C)

71. This post was published to more than 13,000 members, who were members of the

   entertainment community that the Plaintiff is a part of, many of them clients or prospective

   clients of the Plaintiff.

72. Thus, the Defendants’ post containing the false, unsubstantiated and damaging statements

   constituted an injurious falsehood.

73. Plaintiff's personal and professional reputations were damaged as the result of Defendants'

   false statements.

74. Plaintiff suffered economic damages as the result of Defendants' false statements including,

   but not limited to, loss of employment opportunities and diminished ability to market and

   publicize his work or otherwise earn profit from his works.

75. Plaintiff suffered emotional pain and suffering as the result of Defendants' false statements.

76. Plaintiff is further entitled to Actual Damages, Compensatory Damages, and Punitive



                                         Page 12 of 15
          Damages for Defendants' malicious and injurious conduct, as Plaintiff has been damaged

          in an amount to be determined at trial.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief:

   i.        This Court’s FINDING that the information published by Defendants was false and

             defamatory;

   ii.       This Court’s FINDING That Defendants published the defamatory statements with

             malice;

   iii.      This Court's ORDER that Defendants issue a written retraction to each and every

             person to whom they originally published the false and defamatory statements;

   iv.       On the first cause of action for defamation, a judgment awarding the Plaintiff damages

             in an amount to be determined at trial, but in no event less than $1,500,000.00, plus

             interest, attorney's fees, expenses, costs and disbursements, as described below;

   v.        This Court's AWARD of per se damages in an amount to be determined at trial, but in

             no event less than the amount of five hundred thousand dollars ($500,000.00);

   vi.       This Court's AWARD of Actual and Compensatory damages in an amount to be

             determined at trial, but in no event less than the amount of five hundred thousand

             dollars ($500,000.00);

   vii.      This Court's AWARD of Punitive Damages in an amount to be determined at trial, but

             in no event less than the amount of five hundred thousand dollars ($500,000.00);

   viii.     Attorneys' fees as against Defendants jointly and severally, in an amount to be

             determined at trial;

   ix.       On the second cause of action for intentional infliction of emotional distress, a




                                              Page 13 of 15
        judgment awarding Plaintiff damages in an amount to be determined at trial, including,

        without limitation, damages to physical well-being, emotional and psychological

        damages, damages to reputation, past and future economic losses, loss of career and

        business opportunities, as well as loss of future career prospects, plus prejudgment

        interest, attorneys' fees, expenses, costs and disbursements;

x.      On the third cause of action for negligent infliction of emotional distress, a judgment

        awarding Plaintiff damages in an amount to be determined at trial, including, without

        limitation, damages to physical well-being, emotional and psychological damages,

        damages to reputation, past and future economic losses, loss of career and business

        opportunities, as well as loss of future career prospects, plus prejudgment interest,

        attorneys' fees, expenses, costs and disbursements;

xi.     On the fourth cause of action for injurious falsehood, a judgment awarding the Plaintiff

        damages in an amount to be determined at trial, but in no event less than $1,500,000.00,

        plus interest, attorney's fees, expenses, costs and disbursements, as described below;

xii.    This Court's AWARD of per se damages in an amount to be determined at trial, but in

        no event less than the amount of five hundred thousand dollars ($500,000.00);

xiii.   This Court's AWARD of Actual and Compensatory damages in an amount to be

        determined at trial, but in no event less than the amount of five hundred thousand

        dollars ($500,000.00);

xiv.    This Court's AWARD of Punitive Damages in an amount to be determined at trial, but

        in no event less than the amount of five hundred thousand dollars ($500,000.00);

xv.     Attorneys' fees as against Defendants jointly and severally, in an amount to be

        determined at trial; and




                                        Page 14 of 15
   xvi.    Such other and further relief as the Court deems just and proper.

Dated this 30th day of April, 2021.
                                                     Respectfully Submitted,

                                                  By:___________________________
                                                    Kiren Choudhry, Esq.
                                                    Scott Wagner and Associates, P.A.
                                                    250 South Central Boulevard, Suite 104
                                                    Jupiter, FL 33458
                                                    Telephone: (561) 653-0008
                                                    Facsimile: (561) 653-0020




                                           Page 15 of 15
